Case: 3:19-cv-00304-WHR-MRM Doc #: 38 Filed: 02/26/21 Page: 1 of 6 PAGEID #: 1409

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MICHAEL A. WOOD,

Petitioner,

V. Case No. 3:19-cv-304

TIM BUCHANAN, Warden, Noble JUDGE WALTER H. RICE
Correctional Institution,

Respondent.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #36);
OVERRULING PETITIONER’S OBJECTIONS THERETO (DOC. #37);
OVERRULING PETITIONER’S MOTION FOR RECONSIDERATION
(DOC. #34); DENYING REQUEST FOR CERTIFICATE OF
APPEALABILITY AND LEAVE TO APPEAL /N FORMA PAUPERIS;
JUDGMENT TO ENTER IN FAVOR OF RESPONDENT AND AGAINST
PETITIONER; CASE TO REMAIN TERMINATED ON DOCKET

 

Michael A. Wood filed a Petition Under 28 U.S.C. 8 2254 for Writ of
Habeas Corpus. Doc. #1. On April 27, 2020, United States Magistrate Judge
Michael R. Merz issued a Report and Recommendations, recommending that the
Petition be dismissed with prejudice, and that Petitioner be denied a certificate of
appealability and leave to appeal /n forma pauperis. Doc. #17. Petitioner then
obtained counsel, who filed Objections to the Report and Recommendations. Doc.
#30. The Court recommitted the matter to Magistrate Judge Merz “with
instructions to file a supplemental report analyzing the Objections and

recommendations based on that analysis.” Doc. #31.
Case: 3:19-cv-00304-WHR-MRM Doc #: 38 Filed: 02/26/21 Page: 2 of 6 PAGEID #: 1410

On September 21, 2020, the Magistrate Judge issued a 1/7-page
Supplemental Report and Recommendations, thoroughly analyzing each of
Petitioner's Objections. He again recommended that the Petition be dismissed with
prejudice, and that Petitioner be denied a certificate of appealability and leave to
appeal in forma pauperis. Doc. #32. Therein, Petitioner was notified of his right to
file Objections to the Supplemental Report and Recommendations, and of the
consequences of failing to do so. /d. at PagelD#1391. No Objections were filed.
After conducting a de novo review of the Court’s file, including the Objections to
the original Report and Recommendations, and the applicable law, the Court, on
November 10, 2020, issued an Order Adopting Supplemental Report and
Recommendations. It dismissed the Petition with prejudice and denied a certificate
of appealability and leave to appeal in forma pauperis. Doc. #33. On November
12, 2020, the Clerk entered Judgment in favor of Respondent. Doc. #35.

On the same day, Petitioner, still represented by counsel, filed a Motion for
Reconsideration. Doc. #34. Counsel claimed that he did not understand that he
was obligated to file any new Objections to the Supplemental Report and
Recommendations. He “believed the Court was seeking further analysis from the
Magistrate Judge in order to assist the Court in its de novo review” of the earlier
Objections. /d. at PagelD#1395.

Magistrate Judge Merz then issued a Report and Recommendations on
Motion for Reconsideration. Doc. #36. He construed it as a motion to alter or

amend a judgment under Fed. R. Civ. P. 59(e), and construed Petitioner’s
Case: 3:19-cv-00304-WHR-MRM Doc #: 38 Filed: 02/26/21 Page: 3 of 6 PAGEID #: 1411

arguments as alleging a clear error of law, /.e., the supposed lack of de novo
review by the district court judge of Petitioner’s Objections to the Report and
Recommendations. Magistrate Judge Merz found no clear error of law. He noted
that Fed. R. Civ. P. 72(b)(3) expressly permits the district judge to recommit the
matter to the magistrate judge with instructions, which is what happened here.
The Supplemental Report and Recommendations thoroughly analyzed all of
Petitioner’s Objections to the original Report and Recommendations. Moreover,
Petitioner was clearly notified of his right to file Objections to the Supplemental
Report and Recommendations within 14 days, and of the consequences of failing
to do so. Magistrate Judge Merz therefore recommended that the Court overrule
the Motion for Reconsideration.

This matter is currently before the Court on Petitioner’s Objections to the
Magistrate Judge’s Report and Recommendations on Motion for Reconsideration.
Doc. #37. He argues that, to the extent that it appears that the Court adopted the
Supplemental Report and Recommendations, not on the merits, but simply because
no additional Objections were filed, this is either clear error of law or it results in
manifest injustice to Petitioner.

Petitioner maintains that dismissal of his Petition constitutes clear error of
law because the district court has yet to conduct a de novo review of his original
Objections. He notes that the Recommittal Order states that the district judge has
“oreliminarily considered the Objections,” and found that they would be “more

appropriately resolved after further analysis by the Magistrate Judge.” Doc. #31
Case: 3:19-cv-00304-WHR-MRM Doc #: 38 Filed: 02/26/21 Page: 4 of 6 PAGEID #: 1412

(emphasis added). He contends that he should not be considered to have waived
his original Objections simply because he filed no new Objections to the
Supplemental Report and Recommendations.

Petitioner notes that, in Ulrich v. Buchanon, No. 3:13-cv-274, 2013 WL
5923702 (S.D. Ohio Nov. 4, 2013) (Black, J.), as here, the Petitioner filed
Objections to the initial Report and Recommendations, but filed no Objections to
the Supplemental Report and Recommendations. The Court “considered the issues
presented de novo" before adopting the Reports and Recommendations, overruling
Petitioner's Objections and dismissing the Petition. /d. at *1.

Petitioner correctly points out that, in contrast, the Order Adopting
Supplemental Report and Recommendations, Doc. #33, does not indicate that the
undersigned conducted any de novo review whatsoever. The Court assures
Petitioner that, despite this deficiency, the Court’s decision was not based solely
on the fact that Petitioner failed to file any Objections to the Supplemental Report
and Recommendations. Prior to issuing its decision, the Court did, in fact, conduct
a thorough de novo review of Petitioner’s Objections and the applicable law, and,
for the reasons set forth by Magistrate Judge Merz in his Report and
Recommendations and his Supplemental Report and Recommendations, the Court
found Petitioner’s Objections to be meritless.

Petitioner further argues that the alleged failure to conduct a de novo review
will constitute a manifest injustice. He argues that the Supreme Court's decision

in Birchfield v. North Dakota, 136 S. Ct. 2160 (2016), constitutes an intervening
Case: 3:19-cv-00304-WHR-MRM Doc #: 38 Filed: 02/26/21 Page: 5 of 6 PAGEID #: 1413

change in the law which affected his rights in state court and which was ignored
by the trial court and the appellate courts. At the very least, Petitioner requests a
certificate of appealability so that he can challenge the judgment entered in this
case.

However, as Magistrate Judge Merz explained in the Supplemental Report
and Recommendations, Ohio’s statute is distinguishable from the statutes at issue
in Birchfield. \In addition, the Court cannot reach the merits of this claim because it
is procedurally defaulted, not only because Petitioner failed to exhaust state court
remedies and such remedies are no longer available to him, but also because he
raised this claim for the first time in his Objections to the Report and
Recommendations.

Based on the foregoing, the Court ADOPTS the Report and
Recommendations, Doc. #36, and OVERRULES Petitioner’s Objections thereto,
Doc. #37. The Court OVERRULES Petitioner’s Motion for Reconsideration, Doc.
#34,

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court’s decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court's
decision would be objectively frivolous, Petitioner is again denied a certificate of
appealability, and is denied leave to appeal in forma pauperis.

Judgment will be entered in favor of Respondent and against Petitioner.
Case: 3:19-cv-00304-WHR-MRM Doc #: 38 Filed: 02/26/21 Page: 6 of 6 PAGEID #: 1414

The captioned case shall remain terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division, at

Dayton.

tJaine oy. Mus

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Date: February 26, 2021

 
